DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick et al. (“Chadwick”, US 2015/0081362 A1, IDS) in view of Okano (US 2012/0315862 A1). 	1) Regarding claim 1, Chadwick discloses a method comprising: 	determining a proximity of a passenger during a ride-share service to a designated location (¶0021; ¶0028-29 with regard to the monitoring the location with respect to passenger’s requested taxi service request (corresponding to a ride share service), in a deviation from a specific location with respect to an expected route); 	determining information associated with the designated location (¶0028-29 with regard to the displayed alert and/or inquiry to the user concerning emergency help). 	 As per the limitation wherein determining the information associated with the designated location comprises retrieving at least one of the following: 		information for emergency organizations comprising at least one of the following: addresses, descriptions, contact information, and links to more information, 		information for non-emergency service providers comprising at least one of  the following: promotional information pertaining to events and organizations, and  		information for events comprising at least one of the following: an address, description, contact information, dates and times, costs associated with the events, links to further information, and links to purchasing tickets; and presenting the passenger with the determined information. 	Since the above limitations are presenting as a Markush group, the examiner will address the underlined limitation. 	Chadwick discloses, in ¶0027-28, the concept of displaying content to a passenger in an emergency detected situation. 	Okano discloses, ¶0043, the concept of detecting an emergency situation and presenting an emergency contact number (a home contact number or a hospital contact number) and the like (which corresponds to contact information for an emergency organization). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting an emergency situation and presenting an emergency contact number (a home contact number or a hospital contact number) and the like as taught by Okano, into the system as taught by Chadwick, with the motivation to enhance the emergency monitoring features of the system. 	2) Regarding claim 2, Chadwick and Okano teach wherein presenting the passenger with the determined information when it is determined that the passenger is en-route to the designated location (Chadwick: ¶0021; ¶0027-28). 	 3) Regarding claims 10 and 19, Chadwick and Okano, with same motivation to combine as presented in the rejection of claim 1, teach a non-transitory computer-readable medium (Chadwick: ¶0056-58 with reference to Fig. 30: memory 3062, secondary storage device 3064) comprising a set of instructions (Chadwick: ¶0056-58) which when executed perform a method as claimed, see analysis of the rejection of claim 1. 	4) Regarding claim 11, see analysis of the rejection of claim 2.
Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick in view of Okano, and in further view of Atri et al. (“Atri”, US 20100152961 A1, IDS) 	1) Regarding claim 3, as per the limitation presenting a driver with the determined information when the proximity of the passenger to the designated location
meets the predetermined threshold. 	Atri discloses, in ¶0056-57, the concept of providing both the passenger and the driver with notifications when a predetermined notification condition occurs. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing both the passenger and the driver with notifications when a predetermined notification condition occurs as taught by Atri, into the system as taught by Chadwick and Okano, with the motivation to enhance notification features of the system.	 	2) Regarding claim 12, see analysis of the rejection of claim 3.
Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick in view of Okano, and in further view of Fan et al. (“Fan” US 6459988 B1, IDS). 	1) Regarding claim 4, as per the limitation presenting the passenger with the determined information comprises: displaying emergency service providers based on proximity to the emergency service providers during the ride-share service. 	Fan discloses, in Col. 6, lines, 19-22, the concept of displaying nearest emergency service providers when an emergency situation is determined (corresponding to displaying determined information based on proximity to the emergency service providers). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying nearest emergency service providers when an emergency situation is determined as taught by Fan, into the system as taught by Chadwick and Okano, with the motivation to enhance the notification and emergency response features of the system. 	2) Regarding claim 13, see analysis of the rejection of claim 4.
Claim(s) 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick in view of Okano, and in further view of Cordero (US 8923799 B2).
 	1) Regarding claim 5, as per the limitation enabling the passenger to select a specific emergency organization of the displayed emergency service providers. 	Cordero discloses, in claim 1, the concept of displaying emergency response option corresponding to specific emergency providers to be selected for emergency response measures. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying emergency response option corresponding to specific emergency providers to be selected for emergency response measures as taught by Cordero, into the system as taught by Chadwick and Okano, with the motivation to enhance the notification and emergency response features of the system. 	2) Regarding claim 6, Chadwick, Okano and Cordero teach receiving an indication of selection, by the passenger, of the specific emergency organization (Cordero: claim 1). 	3) Regarding claim 7, Chadwick, Okano and Cordero teach designating, upon receiving the indication of the selection, the specific emergency infrastructure for alert issuance upon an indication of an alert (Cordero: claim 1, with regard to each emergency response options having a fixed number and combination of initial emergency responders from different agencies based on the type of emergency and the geographical area associated with selected dispatch schemes).  	4) Regarding claim 8, Chadwick, Okano and Cordero teach issuing an alert to the specific emergency organization upon the indication of the alert (Cordero: claim 1). 	5) Regarding claim 14, see analysis of the rejection of claim 5. 	6) Regarding claim 15, see analysis of the rejection of claim 6. 	7) Regarding claim 16, see analysis of the rejection of claim 7. 	8) Regarding claim 17, see analysis of the rejection of claim 8. 		
Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick in view of Okano and Cordero, and in further view of Choi et al. (“Choi”, US 2012/0203599 A1, IDS). 	1) Regarding claim 9, Chadwick, Okano and Cordero teach wherein the issuing the alert comprises: accessing passenger information; accessing driver information; providing, to the specific emergency organization, at least one of the following: passenger name, passenger location, driver name, and driver's vehicle information; and tracking a route from the location of the activated emergency button in order to save coordinates pertinent to the passenger and the emergency. 	Chadwick discloses, in ¶0029, the concept of providing the name of the user (corresponding to a passenger, the name of the driver and the location, which suggest that the system accesses information in order to provide the data. 	Choi discloses, in ¶0160-175 with reference to Figs. 18-19, the concept of accessing passenger and driver information to provide identification information of the passenger location, boarding taxi information stored in advance (e.g.., taxi name, taxi vehicle no see ¶0132-134; Fig. 19 step 1903, ¶0164), GPS information corresponding to the location of the passenger and taxi) and then subsequently start tracking the movement of the vehicle once an emergency mode passenger activation occurs. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of accessing passenger and driver information to provide identification information of the passenger location, boarding taxi information stored in advance and then subsequently start tracking the movement of the vehicle once an emergency mode passenger activation occurs as taught by Choi, into the system as taught by Chadwick, Okano and Cordero, with the motivation to enhance the notification and emergency response features of the system. 	2) Regarding claim 18, see analysis of the rejection of claim 9.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chadwick in view of Okano, Fan and Cordero and Choi. 	1) Regarding claim 20, Chadwick, Okano, Fan, Cordero,  and Choi, with same motivation to combine: Fan in the rejection of claim 4,  Cordero in the rejection of claim 5  teach wherein the processing unit is further configured to: 	display emergency service providers based on proximity to the emergency service
providers during the ride-share service (see analysis of the rejection of claim 4), 	enable the passenger to select a specific emergency organization of the displayed
emergency service providers (see analysis of the rejection of claim 5), 	receive an indication of selection, by the passenger, of the specific emergency
organization (see analysis of the rejection of claim 6), and 	designate, upon receiving the indication of the selection, the specific emergency
infrastructure for alert issuance upon an indication of an alert (see analysis of the rejection of claim 7); and 	issue an alert to the specific emergency organization upon the indication of the alert (see analysis of the rejection of claim 8),
wherein the issuing the alert comprises: 		accessing passenger information (see analysis of the rejection of claim 9), and 		accessing driver information (see analysis of the rejection of claim 9), 		providing, to the specific emergency organization, the following: 			passenger name (see analysis of the rejection of claim 9), 			passenger location (see analysis of the rejection of claim 9),), 			driver name (see analysis of the rejection of claim 9),), and 			driver's vehicle information (see analysis of the rejection of claim 9); and 		track a route from the location of the activated emergency button in order to save coordinates pertinent to the passenger and the emergency (see analysis of the rejection of claim 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 10803722 B2; US 20160065721 A1, system displaying emergency response content for user input via a user interface. 	US 9965819 B1, vehicle with passenger tracking system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684